      Case 1:10-cv-09650-RMB-GWG Document 469 Filed 04/03/20 Page 1 of 4

                                                                                      Sanford Heisler Sharp, LLP
                                                                                      1350 Avenue of the Americas, Floor 31
                                                                                      New York, NY 10019
                                                                                      Telephone: (646) 402-5650
                                                                                      Fax: (646) 402-5651
                                                                                      www.sanfordheisler.com

Inayat Ali Hemani, Senior Litigation Counsel
(646) 362-1611
ihemani@sanfordheisler.com                     New York | Washington D.C. | San Francisco| San Diego | Nashville | Baltimore


                                                 April 3, 2020

VIA ELECTRONIC FILING

The Honorable Judge Gabriel W. Gorenstein
Courtroom 6B
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

         Re:       United States ex rel. Raffington v. Bon Secours, et al.,
                   Case No. 10-cv-9650 (RMB)(GWG)

Dear Judge Gorenstein,

         Plaintiff-Relator June Raffington respectfully requests a twelve-week extension, to July
17, 2020, to submit expert disclosures related to liability in this case due to the impact of the
coronavirus pandemic (the “Pandemic”) upon Relator’s counsel and experts. The Court previously
had established April 24, 2020, as Relator’s deadline to submit expert disclosures related to
liability (Dkt. 464). This is Relator’s first request for an extension of the deadline to submit expert
disclosures related to liability.1


1
  Pursuant to section 2(A) of this Court’s Individual Rules of Practice, Relator conferred with Defendants
regarding this request. Relator emailed Defendants on Monday, March 30 regarding Relator’s request and
asked for a time to meet and confer by phone on March 30 or 31. Defendants agreed to meet and confer on
April 2, and the Parties held a telephonic meet and confer on that date at 12:00 p.m. for
approximately 20 minutes in an attempt to reach an agreement regarding Relator’s request for
extension. The meet and confer was attended by Danielle Vrabie and Erica Kraus for the Defendants
and Jennifer Siegel, Inayat Ali Hemani and Katie Mesner-Hage for the Relator.

On the call, Relator explained to Defendants that efforts to complete Relator’s expert disclosures had been
disrupted by the Pandemic because one of Relator’s experts was a doctor working extended shifts in a
hospital, another expert’s staff included an individual who had fallen ill and a nurse who was working
extended shifts, and Relator’s counsel and experts were all encountering additional burdens because of
office closures. Relator’s counsel also expressed a concern that in light of the uncertainty created by the
Pandemic, should Relator seek an extension shorter than 12 weeks, Relator may need to return to the Court
for an additional extension. Defendants’ counsel agreed to a four-week extension in light of the
circumstances but stated that they did not have sufficient details about disruption to Relator’s experts,
     Case 1:10-cv-09650-RMB-GWG Document 469 Filed 04/03/20 Page 2 of 4

Letter to the Honorable Judge Gabriel W. Gorenstein
April 3, 2020
Page 2 of 4

        I.      The Unprecedented Nature of the Coronavirus Pandemic and its Effects on
                the United States Judiciary System

        New York City has become a global epicenter of the Pandemic, 2 which has posed
significant challenges to court operations across the United States. Over the past two weeks, courts
nationwide have issued orders placing significant restrictions on visitors to the court, mandating
teleconferences rather than in-person hearings, and extending all deadlines for court
submissions. Effective March 30, 2020, operations in the Southern District of New York were
further curtailed in response to the Pandemic for the period of March 30 through April 11,
2020. Various judges in the Southern District of New York have established standing orders to
extend previously-set deadlines in their cases.3

        II.     Impact of the Coronavirus Pandemic on Plaintiff-Relator’s Counsel

        On March 7, 2020, New York Governor Andrew Cuomo issued Executive Order 202,
declaring a State disaster emergency for the entire State of New York. On March 12, the Executive
Committee of Sanford Heisler Sharp established and strongly encouraged utilization of a work-
from-home policy for all employees. Most of Relator’s counsel began working from home at that
time in order to avoid unnecessary commutes and potential exposure to the coronavirus at a time
when the virus was rapidly spreading in the vicinity of the firm’s office in Midtown, Manhattan.

        Effective March 20, 2020, New York Executive Order 202.6 advised all businesses to
reduce in-person workforce by 50 percent. Executive Order 202.8 then expanded the directive
regarding telecommuting and advised employers to “reduce the in-person workforce at any work
locations by 100% no later than March 22 at 8 p.m.” As a result, Plaintiff-Relator’s counsel began
exclusively working from home on Monday, March 23.

        With daily case management being coordinated from counsel’s New York homes, the
impact of Governor Cuomo’s Executive Orders has prevented counsel from moving at the pace
that would allow them to meet the current April 24, 2020 deadline. The firm’s office closure is a
necessary step to help contain the Pandemic, but one which has slowed internal operations
considerably. Of particular concern moving forward is the necessity for counsel to log into remote

Defendants wanted to “get the show on the road,” and everyone was dealing with difficult circumstances
in “the new world.” At the conclusion of the call, Defendants stated that they would provide a response to
Relator’s request by the end of the day. Defendants then emailed Relator that Defendants would only agree
to a 30-day extension, and the Parties were therefore at an impasse.
2
  See Jesse McKinley, New York City Region Is Now an Epicenter of the Coronavirus Pandemic, NEW
YORK TIMES (March 22, 2020), https://www.nytimes.com/2020/03/22/nyregion/Coronavirus-new-York-
epicenter.html.
3
  See Magistrate Judge Hon. Katharine H. Parker’s “COVID-10 (Coronavirus) Notice – March 17th,
2020,” available at https://nysd.uscourts.gov/sites/default/files/practice_documents/KHP%20Parker%
20Pandemic.pdf; District Judge Hon. Colleen McMahon’s “Modification to Existing Civil Scheduling
Orders and Related Matters – March 31st, 2020,” available at https://nysd.uscourts.gov/sites/default/files/
practice_documents/MC%20McMahon%20COVID%20Modification%20of%20Scheduling%20Orders%
20%20033120.pdf.
     Case 1:10-cv-09650-RMB-GWG Document 469 Filed 04/03/20 Page 3 of 4

Letter to the Honorable Judge Gabriel W. Gorenstein
April 3, 2020
Page 3 of 4

systems, using slower home internet connections, as well as the challenges of coordinating with
several experts from home offices.

       III.    Impact of the Coronavirus Pandemic on Plaintiff-Relator’s Medical Expert

        Plaintiff-Relator has retained Dr. Joel Bauman to serve as a medical expert. (See Exhibit
1, Declaration of Dr. Joel S. Bauman.) Dr. Bauman lives and works in Worcester, Massachusetts.
The hospital where he is employed, UMass Memorial Medical Center, recently initiated a Surge
Plan to address and mitigate the public health crisis brought on by the Pandemic. On March 25,
2020, Dr. Bauman was pressed into service under the Surge Plan, resulting in longer and more
frequent shifts at the hospital, as well as an entirely new role overseeing the extension of palliative
care services into the community.

        This drastic increase in Dr. Bauman’s clinical and administrative workload will
significantly impact his availability to prepare his expert report within the current timeframe. Due
to the unpredictable nature of the Pandemic, Dr. Bauman is currently unsure of how long this
increased workload will persist, and his employer has given no indication of when the Surge Plan
will be terminated or modified.

       IV.     Impact of the Coronavirus Pandemic on Plaintiff-Relator’s Medical Coding
               Expert and Her Staff

        Plaintiff-Relator has retained Allegiant Experts to serve as a medical coding expert,
primarily under the direction of Ms. Jessica Schmor. (See Exhibit 2, Declaration of Jessica
Schmor.) Ms. Schmor works remotely with additional staff to coordinate review of patient medical
and billing records.

       A. Impact on Jessica Schmor

         Ms. Schmor is based in Orange County, Florida where a State of Local Emergency was
declared on March 13, 2020. Similar to New York, Orange County officials have placed
restrictions on the non-essential workforce, requiring many workers to work from home. With the
influx of employees working remotely, internet speed has slowed considerably; wait times when
Ms. Schmor has attempted to contact her internet provider as well as Allegiant Expert’s IT vendor
have been unusually long as the vendor works to migrate all clients to home-based work.

        Further, Ms. Schmor’s administrative assistant has recently fallen ill with an upper-
respiratory flu-like illness. Ms. Schmor and another Allegiant employee, who is normally staffed
full-time on this case, now each spend approximately 15 hours per week completing the
administrative tasks normally performed by this assistant.
      Case 1:10-cv-09650-RMB-GWG Document 469 Filed 04/03/20 Page 4 of 4

Letter to the Honorable Judge Gabriel W. Gorenstein
April 3, 2020
Page 4 of 4

        B. Impact on Allegiant Experts’ Staff

        Ms. Schmor currently oversees seven medical reviewers who work on this case under her
direction. Four staff are based in Orange County, Florida, two are based in Austin, Texas, and one
is based Minnesota.

        One reviewer is a part-time nurse in a home healthcare setting and has been called upon to
dedicate considerably more time to nursing care as a result of the Pandemic to assist with an influx
of patients requiring medical treatment and to cover for other nurses who have fallen ill. This
reviewer’s availability to work on the case was reduced during the previous weeks, which slowed
the overall progress of work on the case.

        Two members of the staff have school-age children whose schools have closed to slow the
spread of the coronavirus; these individuals have had to take on additional childcare duties as a
result.

        Further, each of the Allegiant staff has experienced internet and IT issues similar to those
experienced by Ms. Schmor, which has slowed the expected pace of work. To safeguard protected
health information (“PHI”) contained in the documents under review, Allegiant Experts utilizes a
terminal server to provide document access to the firm’s staff, which prevents the download of
documents to personal devices and ensures that all documents remain on Allegiant Experts’
server. While a necessary feature to protect PHI from unauthorized access or distribution, staff
have reported significant delays in accessing files via the terminal server since migrating to a work-
from-home environment.

        V.        Conclusion

        The coronavirus pandemic has created a significant hurdle to Relator’s submission of
expert disclosures by the April 24, 2020 deadline. The ongoing uncertainty regarding the length of
current workplace restrictions and the greater impacts of the Pandemic also counsel in favor of the
requested relief. For the foregoing reasons, Plaintiff-Relator respectfully requests that the Court
grant a twelve-week extension of the deadline to submit expert disclosures relating to liability.


Dated: April 3, 2020                                          Respectfully yours,

                                                              s/ Inayat Ali Hemani
                                                              Inayat Ali Hemani, Esq.
                                                              Andrew Melzer, Esq.
                                                              Jennifer Siegel, Esq.
                                                              Sanford Heisler Sharp, LLP
                                                              Counsel for Plaintiff-Relator

cc:   All counsel of record
